Carley, Judge.
On February 22, 1979, this court affirmed the trial court’s order setting aside Burroughs’ simple battery conviction on the grounds of double jeopardy. State v. Burroughs, 149 Ga. App. 183 (254 SE2d 144) (1979). The judgment of this court having been reversed on certiorari by the Supreme Court in State v. Burroughs, 244 Ga. 288 (1979), our decision heretofore rendered is vacated, and the judgment of the Supreme Court is made the judgment *572of this court with the direction that the judgment of the State Court of Fulton County be reversed.
Submitted February 6, 1979 —
Decided November 27, 1979.
Hinson McAuliffe, Solicitor, Charles R. Hadaway, Assistant Solicitor, for appellant.
Steve W. Reighard, for appellee.

Judgment reversed.


Banke and Underwood, JJ., concur.